Employment Policy Guidelines for Member States (debate)
The next item is the report by Mrs Van Lancker, on behalf of the Committee on Employment and Social Affairs, on guidelines for the employment policies of the Member States PART V - C6-0031/2008 -.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, the Commission's December 2007 Strategic Report has sent a very positive message, which received the support of the European Council at its spring meeting in March 2008. The results of the Lisbon Strategy, in its 2005 renewed form, are already visible now at the end of the first three-year cycle. Economic growth and employment growth are impressive. Many indicators point to the fact that the structural reforms have started to produce results.
Although all the Member States have been implementing reforms since 2005, some are doing better than others. A degree of fatigue in this area has become noticeable during the last year. However, Europe must not stop or slow down the pace. On the contrary, it is necessary to continue with reform implementation, preferably with even more gusto.
This is the idea behind the Commission's proposal on maintaining the key Integrated Guidelines - including the key employment guidelines - in their existing form until 2010. The Commission strongly believes that these key guidelines provide a proper framework for the present-day tasks of the European labour market, and that they serve their purpose. The European Council endorsed this at its spring meeting by opting for a general approach based on stability. Member States must be given the opportunity to finish the reforms they have begun, and they should also be given a timeframe within which the results of the reforms should show.
The Commission also found that it was necessary to propose changes, with emphasis on certain important tasks that would be tackled in the near fu climate change, energy, social dimension and flexicurity. The Commission also expressed its wish to put more stress on the need for greater inclusion and more stringent implementation. As a result, the agreed goals and reference levels were included in the wording of the key guidelines.
rapporteur. - (NL) Please allow me first and foremost to thank the Members with whom I have been able to collaborate on this report for their excellent cooperation. It is my belief that a few too many amendments have been made to details in the report, but nevertheless, Commissioner, the message must be clear: this European Parliament will not accept 'business as usual' on the European Employment Strategy.
It is true that a great deal of work has yet to be done in the Member States in order to apply the guidelines in practice, but it is also true that the guidelines must be adapted in order to remedy a number of material shortcomings. I should like to mention three essentials. First of all, the Employment Strategy must be given a much stronger social dimension. There are still too many groups in society that do not share in the benefits of growth and jobs. Disabled people, migrants and semi- and unskilled workers are still all too often left to their fate, whilst we need everyone in society and everyone in the labour market. For that reason, the Employment Strategy must also promote active social integration in order to combat poverty and social exclusion by offering a decent income and quality services together with an active policy of job-search assistance and training.
Secondly: the quality of the work. Clearly, more jobs have been created, but for that reason they have not always been better jobs. Too many people remain tied against their will to precarious contracts, temporary jobs, involuntary part-time work or jobs that often guarantee them only an insufficient income. For that reason, the emphasis must be laid more upon the quality of jobs, on opportunities to progress into permanent jobs with a reliable income. The training efforts must be drastically increased and, above all, all workers, regardless of employment status, must be granted social rights. Flexibility is not the only thing required in the labour market; the workers also need more security.
Thirdly: the gender perspective. Women have made a huge advance in the labour market, yet they are still far from achieving equal opportunities. The wage gap is still unacceptably wide. Women do not have the same access to training, nor the same opportunities to establish a business. Those who want to return to work after a career break find it increasingly difficult. Overcoming difficulties in order to reconcile a career and family life too often remains problem for women only, and they also often feel the consequences on their income during their retirement. It is for this reason that the Employment Strategy must devote particular attention to the gender perspective, in order to eliminate all inequalities between men and women.
Finally, Commissioner, ladies and gentlemen, the commitment of the Member States and the European Union to solid social legislation will make or break the Employment Strategy as a method. I hope, therefore, that all the Member States of the European Union will transpose and apply the European legislation consistently, and I also hope, Commissioner, that the Commission will soon - within a few months, maybe even within a few weeks - present us with an ambitious social agenda.
I hope that both the June meeting of the Council and the Commissioner and Commission will listen to our message. Incidentally, it is regrettable, Mr President, that not a single representative of the Council Presidency is here, because this message is in fact primarily targeted at the June Council meeting, which must take definitive decisions on the Employment Strategy. I hope that someone will manage to convey Parliament's message to them by then.
on behalf of the PPE-DE Group. - (FR) Mr President, Commissioner, rapporteur, first I would like to express my thanks to the rapporteur, Anne Van Lancker, and to the members of the Group of the European People's Party (Christian Democrats) and European Democrats for the high standard of consultation we engaged in together to come up with this text, which sums up our shared convictions and the way we would like to see the Employment Guidelines change.
Growth in jobs in Europe, in accordance with the Lisbon strategy, should from now on be pursued taking account of three major recent or current changes. These are the globalisation of the economy, which forces Europe to be incisive from an economic point of view and from the point of view of developing employment; flexicurity, which is absolutely necessary for the development of our companies and therefore of employment; and, of course the construction of a social Europe.
To achieve this, we introduced three particular highlights into this update of the Employment Guidelines.
On the one hand, there is the very necessary fight to stop people leaving education systems without any qualifications. Leaving education without qualifications means not being equipped for integration into a job and therefore not having the resources for social integration. That is our first duty and we really need to work hard at it.
The second point we need to be very concerned about is maintaining and developing lifelong learning, which is the only way of guaranteeing ongoing employability and mobility of employees.
The third point concerns validation of acquired experience, which really enables employees to progress their careers, and also enables companies to adapt effectively to new requirements.
We reached agreement on all these points, and I therefore thank the members of the PPE-DE Group for their support in today's vote.
on behalf of the PSE Group. - (SV) Mr President, when Anne Van Lancker began working on the European Parliament's response, she planned to concentrate on a few important points, since we knew that both the Commission and the Council would propose that the guidelines should not be amended at all. Our tactic was to concentrate on a small number of points in the hope that they might listen to at least some of what we had to say.
It was not to be. Although the basic approach is the same, we now have masses of amendments instead of just a few. I think that it would have been better to concentrate on what Mrs Van Lancker said - that we clearly integrate the social dimension, a policy for all those who are outside the labour market and have no share in prosperity. Despite a favourable employment trend, we note that a great many of the new jobs are insecure and do not provide a living. The employment offers no security. And the discussion we have had on flexicurity should be reflected more clearly in the guidelines since it has been debated for several years. The same applies to the equality issues.
The fact that the Council is not here, I think regrettably, is because the Council will not listen to anything Parliament has to say. They will do exactly as they have previously decided. I think that we in the European Parliament must give serious consideration in the next three-year review to changing our tactic and the way we work so that Parliament has a real influence on how the guidelines are to look in the future.
Congratulations to the rapporteur, Mrs Van Lancker, on preparing this significant report. I would also like to thank the rapporteur for her helpful cooperation and understanding in the acceptance of amendments. I consider this document to have the right balance and I hope it will find the support of the majority in tomorrow's vote.
I wish to draw your attention to the fact that the Commission Communication to the Council contains an extremely welcome proposal that would encourage the development of the market and increase employment.
This is the freedom of knowledge, which would be added to the four fundamental freedoms - the free movement of goods, services, persons and capital. This fifth freedom should help speed up the EU's transition to a modern, creative knowledge economy. It would in turn strengthen the knowledge triangle of scientific research, education and innovation within the EU.
The initiative proposed by the Commission is no doubt a very good one. However, no one would argue against the importance of the original four freedoms in increasing employment.
Nevertheless, it happens that some Member States fail to adhere to EU policy and even breach the legal norms. In pursuing protective policy, they prevent the free movement of capital and persons and jeopardise the development not only of their own countries, but of the EU as a whole.
In my view, the free movement of services will not guarantee the freedom of development of small and medium-sized enterprises. Let us not forget Winston Churchill's observation that if you destroy a free market, you create a black market.
The Commission and the Member States should realise that we can achieve much more together than by going our separate ways.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, we in the group of the Greens/ European Free Alliance warmly welcome Mrs Van Lancker's report because it would be fatal if the Council were to announce full-bodied reforms in employment policy guidelines for 2008 and then say: actually, we don't want a reform!
Commissioner, you are absolutely right when you say that reform fatigue seems to have occurred at the Commission and also particularly in the Council. The Van Lancker report, however, clearly sets the right priorities. I should particularly like to emphasise the setting of new priorities in social integration. It is vital that the message goes out from here that we cannot forget the people outside and that they are important to us.
Secondly, we Greens have made a considerable contribution to ensuring that this Parliament report has a substantial gender mainstreaming dimension - consistently - and that family policy is not completely sold out as gender mainstreaming policy. Gender mainstreaming is broader and concerns women - not men and women, as is the case in family policy.
We Greens, however, will continue to take a discerning look at the flexicurity sector until social protection is guaranteed. I should once again like to point out that we need reform and not stalemate.
on behalf of the UEN Group. - (PL) Mr President, the common employment policy for Member States is undergoing a test. It is increasingly throwing up employment growth programmes for various age groups, taking account of their specific needs and potential and the threat of problems with finding work. Under the Lisbon Strategy, these programmes above all envisage investment in people and in their education, and better chances in the job market. A rise in employment by 3.6 million people in 2007 and an anticipated rise in employment by 4.5 million in 2008-2009 is the perceptible result of this policy.
This means that promoting an approach to work that matches the human life cycle, concern for young people not completing their education and for adapting work conditions to family needs, and especially to parental duties, eliminating discrimination in the workplace, particularly in the scope of access to training and other forms of skill refinement, and gradually restricting occupational activity among older people should in future constitute the basis for action in this sphere.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, I too join the ranks of those who wish to thank the rapporteur for her work, for the report that stresses the importance of one of the pillars of the European Community, namely the European social model. I welcome the fact that the report accentuates issues such as enhancing social integration, combating poverty and emphasising social inclusion in employment policies. The rapporteur also rightly accentuates the need to promote gender equality at work. These positive aspects notwithstanding, the way our political group sees it, the draft resolution puts more emphasis on the principle of flexibility than on true provision of good job opportunities and the right to quality work. I sympathise with the rapporteur. It is difficult to find a compromise solution between these two options.
I regret that the committee adopted only one of the many motions tabled by our political group, and under these circumstances I have to say that in spite of all the compromise solutions that were adopted we will not be able to support the final report. In spite of that, I must say that I was honoured to work with the rapporteur. The future, the outcome of the flexibility concept, the new social experience and the citizens of the European Union will all decide, in the end, which of us is closer to the truth in searching for, and implementing, the social Europe project.
on behalf of the IND/DEM Group. - Mr President, the conclusion of this strategic report on the Lisbon Strategy for Growth and Jobs is that the Lisbon Strategy is working. However, the rapporteur draws attention to the fact that the Strategy for Jobs is not delivering for all citizens. Six million young people in the EU leave school early and 16% of the total EU population are poor or at risk of poverty. This is a key challenge but, unfortunately, in the list of people that are at risk we have again lost the opportunity to include carers.
Carers are the largest workforce in Europe. They are not people out of work but people working harder than many people who are in the labour force. When I brought up the issue of carers in committee, I was told that carers - people caring for our older people, people with disabilities and children - are people on career breaks. To call caring a 'career break' is to show ignorance of what carers do and the value of what they do.
Please, Commissioner, bring carers into focus and support them. Carers are the key to how we manage our ageing European population in terms of meeting the needs of our older citizens and stabilising our birth rates. So make carers a priority. Hopefully in this Parliament we will also specifically look at the issue of carers.
(DE) Mr President, Commissioner, while we are pleased about the 6.5 million new jobs that have been created in the last two years, we should not remain silent about the fact that 4 out of 10 employees have in the meantime been living in precarious employment relationships. In many countries temporary employment agencies are rising in rank to become the largest employers. Increasing globalisation and the relocation of production to countries with lower wages brings massive job losses. Temporary jobs can only partly compensate for this.
Meanwhile, 78 million Europeans have to live on the poverty line with temporary work, 1-euro jobs and mini-jobs. You cannot, however, feed a family on a McJob. Even the erstwhile employment guarantor, a good education, is rarely any help nowadays. Gross wages have fallen by almost 5% within three years in Germany, for instance, whereas the cost of living has risen massively since the introduction of the euro. While we can be pleased about a net increase in employment figures in the light of these facts, it is in my view a mockery for every individual among the millions of unemployed and anyone who, despite doing honest work, has to live in poverty.
(DE) Mr President, because of globalisation our living and working conditions are changing so rapidly that many citizens are losing track of things. They feel swamped and insecure. The guidelines of the Lisbon Strategy for Growth and Jobs need to be clearly visible to them: competitive jobs, equal opportunities and social cohesion.
The flexicurity concept is still not sufficiently understood. Not only do employees have to become more flexible in their own interests in order to improve their employability, but enterprises also have to become more flexible by developing new marketing strategies and innovative products and capturing market niches, among other things. At the same time, employees need efficient social security systems to ensure that they are integrated rather than excluded. Their work should be rewarded appropriately according to the sector and region by agreements between the social partners, not by government intervention.
The aim of European employment policy is both to provide more people with jobs and to create higher quality jobs. At the same time there has to be investment in education and training in order to ensure that the concept of lifelong learning is genuinely sustained and includes underperformers. It must be made clear that both the ESF as well as the European Regional Development Fund and the new Globalisation adjustment Fund must directly benefit those threatened or affected by unemployment. They should be better prepared for change and be able to enter new spheres of work.
We shall also be measured by whether we have managed to keep older employees in work processes for longer, instead of shunting them into early retirement. They are highly motivated, able to work under pressure and have know-how aplenty. Best practices should demonstrate how young and old cooperate through teamwork and how both sides benefit.
The guidelines for employment policy in this very good report will be accepted above all if the subsidiarity principle is consistently maintained. Mrs Van Lancker is right: the Member States have to prove that they are taking part in this, and then confidence in our social market model will increase.
(RO) I would like to congratulate my colleague, Mrs. Van Lancker, for her work and emphasize the importance of this report. Special attention should be given to the fact that, at present, 78 million citizens of the European Union are poor or exposed to the risk of poverty, and 6 million young people leave school. We, as European socialists, want to provide equal chances to all citizens for a decent living, for strengthening social cohesion. The implementation of these guidelines will contribute to the increase in the number of safer and better paid jobs, to guaranteeing adequate social protection by access to quality social services, promoting active social integration for all the European Union citizens for the purpose of fighting poverty and social exclusion.
In this context, I would like to emphasize the care we should provide to the disabled and elderly people for access to the labour market, as well as for eliminating all discrimination between women and men in relation to pay. I believe this report is an important instrument for achieving the new Lisbon Strategy objectives and will contribute to strengthening the social dimension of the Lisbon Treaty also ratified by Romania. I will support and vote on this report.
(ET) Mr President, Commissioner, colleagues, the guidelines for economic growth and employment for the next three years will be debated at the Spring European Summit. The Lisbon Agenda has started to bear fruit. This is a good thing, although we have probably focused too little on social inclusion in its activity. The Lisbon Agenda has indeed created new jobs, although not always the best kind. It is not enough to set courageous targets - education is needed, as is tailoring of school systems and increases in their capabilities, making them respond to the needs of the knowledge-based economy and society.
It is very important to promote a family-friendly approach to work. The Lisbon Agenda requires a strengthening of social measures. Attention should not be placed just on flexibility of labour relations, but on protected flexibility. Only a balance between flexibility and protection can improve employment and social protection. We must work to ensure that positive developments in economic, employment and social policy complement each other. Allow me also to congratulate the rapporteur on her excellent work.
(DE) Mr President, the Commission refers to the fact that as a result of employment policies agreed with the Member States in the last two years, 6.5 million jobs have been created. This sounds good, particularly for those who want to adapt the European Union increasingly to global competition, but it is not as good for those who have taken these jobs but for the most part can barely make a living from them.
The report on poverty published in Germany yesterday has also clearly shown that more and more employees need benefits on top of their earned income in order not to slide into poverty and that the disparity between those on high incomes and those who draw as good as no income is becoming ever larger. It is therefore urgently necessary for the European Union's employment strategy to become much more strongly and practically involved in combating social exclusion and poverty, creating good jobs, increasing income and providing social protection for the employed. This practical involvement, however, is not consciously forthcoming, for whatever reasons.
The European Union should ultimately be focusing its attention on the concept of good jobs, an idea that the EU's Employment Ministers were propagating even a year ago in order to move a step further forward here. The flexicurity concept is not sufficient in this context.
Mr President, if the Lisbon Strategy is beginning to work, why has part-time work risen from 16.2% to 18.1% over the last few years? Why has the share of people with involuntary fixed-term contracts and no long-term security reached over 6.5%?
The rapporteur admits that EU unemployment reached 8.9% in 2005. It is due to fall to 7.1% this year, but will it? In the UK, unemployment is only about 5.8%. Combating unemployment does not need a policy. It needs a shot in the arm. Talking of which, was the hypodermic system invented by a commission or a parliament or a committee? No, it was not. Someone had a bright idea, and good ideas always spread. For good ideas, read best practice, and best practices are for sharing. Look at the UK's superior employment figures noted just now. They are better because our best practices include maintaining our opt-outs from the useless Working Time Directive and not taking the euro but continuing to trade worldwide outside the EU more than any other Member State. There is my shot in the arm. Will you take it?
(PL) Mr President, Commissioner, I would like to begin my speech with an observation that I take pleasure and satisfaction in relating. The renewed Lisbon Strategy is beginning to show results, and what is particularly pleasing is that in the European Union there is a steady increase in the number of people who are in work.
At this point, however, I must take issue to a certain extent with the opinion of the rapporteur, Mrs Van Lancker, that the quality of the newly created jobs might arouse disquiet. Of course, we should do all we can to ensure that the jobs on offer in the European Union are of the highest quality, but I feel that any work is better than unemployment, which is degrading and sustains a feeling that one has no personal worth. This is particularly the case with young people, among whom the level of unemployment continues to be high, as a result of which their future should become a priority task in the next few years.
One effective instrument for increasing the availability of jobs, which is particularly important for young Europeans, is the concept of combining flexibility and security in the job market, referred to as 'flexicurity'. There is no single universal model of flexicurity and so this concept should be put into effect taking account of the specific circumstances and traditions that prevail in the different Member States. This is in fact the direction proposed in the amendments put forward by my political group. There are, however, two elements in this concept that are as good as universal, and at the same time, as I see it, crucial.
The first of these is investment in education, and especially in a high level of continuing education, which enables employees to adjust their skills to rapidly changing economic and job market trends.
Secondly, we have a bolder use of 'non-standard' forms of employment, which particularly enable young people preparing to launch themselves into their working lives both to obtain practical skills and to cover the costs of their vocational education.
(CS) First of all, I would like to express my admiration for Mrs Anne Van Lancker, who did not collapse under the weight of amendments and did not allow her report to be watered down. I would probably be even more critical because I am of the opinion that the renewed Lisbon Strategy contributes very little. The unemployment rate is not falling significantly; the jobs created are not high-quality jobs; we tolerate people in the EU Member States suffering from in-work poverty. All this means that something is clearly not right here. Not even the Green Paper gives answers to the questions we are asked by workers and trade unions. All we have to do, though, is to look up the relevant International Labour Organisation Conventions. We should remember that, with few exceptions, almost all the Member States have ratified the most important of them. The unease with which European trade unions have received the latest judgments of the European Court of Justice in the Viking - Laval - Rüffert cases is understandable. My advice is to offer fewer pages and more respect for what has been achieved in the past decades, especially in the developed countries of the European Union.
(SV) Mr President, this report is imbued with the spirit of the values which should govern a free labour market. But there is one big drawback: it is wrong to draw up such rules at EU level. It will then become part of the EU's common regulatory system, the acquis communautaire - it will be enshrined in Holy Writ. The possibility of future reforms will disappear throughout Europe.
If, in the 1970s, Germany and France had forced through a common employment policy for the Community, based on the political concepts which prevailed at the time, Europe's economy would now be in decline.
The current buzzword, flexicurity, recurs constantly in the report. That is because no common employment policy was formulated, which in turn is why Denmark was able to develop something which now looks very promising. The report would benefit by being reduced to a single sentence: 'The European Parliament recommends that the Member States take a look at the Danish flexicurity model in order to see whether they have something to learn from it.' Period.
(PT) Mr President, Commissioner, ladies and gentlemen, the figures on employment trends are in fact very positive and we would have to go back to the 1980s to find similar values. Nevertheless, we need to be aware that not all European regions have shown equally encouraging results; the news on the quality of employment is not the best either.
I am aware that, when talking about social policy there is always the tendency to set priorities, and this is no easy task - the temptation is to regard everything as a priority. Experience shows, though, that when everything is a priority the result is that nothing is a priority.
I should therefore like to encourage all of us to try to ensure that we are able to include the defining of roles, responsibilities and clear and quantifiable objectives in these social issues, specifically in terms of employment policy.
As a contribution, I would say that for me there is one very clear priority bound up with putting a halt to early school leaving, which nowadays affects 15% of young people between the ages of 18 and 24. That is, more than 6 million young people.
The early school leaving scenario is particularly serious in view of the expected demographic evolution in Europe, which by 2030 will have 18 million fewer children and young people and 52% more people aged over 65.
I find it unacceptable that this precious, shrinking population of young people, upon which social security systems depend, should not be well educated and prepared, to the highest level, to deal successfully with the new labour market challenges. We all know that the least educated are the most vulnerable to unemployment and social exclusion within the information society and obviously run the risk of finding themselves socially excluded.
Like our rapporteur, Mrs Van Lancker, whom I congratulate, I firmly believe that the social dimension of the Lisbon Strategy must be strengthened particularly through a greater emphasis on the issue of inclusion.
(ES) Mr President, Commissioner, ladies and gentlemen, I think that the main virtues of the work that has been done are the basic consensus on the diagnosis of the situation and the treatments that need to be applied at national level in order to achieve the employment objectives of the Lisbon Strategy.
The Union needs to be extremely strong economically in order to make political progress without renouncing the social model that is in its genes. The best social policy is to allow people to integrate and make progress through employment.
These eight guidelines give us the roadmap for the reforms that need to be tackled by 2010, and are more than sufficient for launching national reform programmes.
However, there are some very decisive elements on which we need to work in a particular way.
The first is achieving a level of mobility that opens up employment opportunities, essentially for young people. In order to do this, it is absolutely vital that we guarantee an effective system of equivalence of qualifications, not only in terms of degrees and diplomas, but in terms of training for employees throughout their working lives.
The second is modernising the employment rules in order to move towards gradual and flexible retirement. This would avoid the decline in employment income and future situations of poverty.
The third is to improve the linguistic competence of the population in general, because globalisation has its rules, ladies and gentlemen. Whoever adapts, wins. The rest lose.
If we want greater productivity, quality jobs and greater skills, we need to continue to drive forward the reforms mentioned in the Lisbon Strategy.
It is true that there have been achievements, but if the outstanding reforms are neglected, everything will collapse.
That is why the implementation through dialogue of initiatives such as 'flexicurity' is essential.
(IT) Mr President, ladies and gentlemen, the Lisbon Strategy has achieved the objective of increasing employment in Europe, but not everyone has benefited: the path for young people, women and marginal social groups remains difficult. The quality of employment has not improved either: the number of fixed-term contracts has increased and greater flexibility has not been matched by job security. This is why the social dimension of the Lisbon Strategy must be strengthened, supporting lifelong learning and skills recognition.
Welfare systems that provide income support and facilitate mobility within the job market must be defined, with the proper shock absorbers, and the work/life balance goals must be achieved.
The draft resolution is a step in this direction, which is why we are supporting it.
(PL) Mr President, I agree with the statement that the revived Lisbon Strategy has brought a greater number of jobs, but not necessarily better-quality jobs.
The need to combat poverty and social exclusion should always be taken into account in any EU strategy. I do not, however, share the view that adopting common social standards at EU level will be a panacea for our problems. Employment and social policy falls within the scope of Member States' rights, and all actions by the EU in this sphere must be compliant with the principle of subsidiarity. Establishing and introducing strategies based on specific models such as flexicurity will differ at national level.
I would like to emphasise the danger that accompanies a one-dimensional approach on this matter, while at the same time favouring the creation of a platform at EU level for the purpose of exchanging information and best practice.
It is my view that no specific employment policy strategy will bring complete success without the total levelling of all existing barriers to the free flow of labour as a sure means of stimulating economic growth and promoting employment.
(RO) I congratulate Anne Van Lancker for the report. Personally, I am worried about the quality of jobs. We have 78 million people at the limit of the poverty threshold also because Member States have inequalities in relation to the pay for employees. I know what discrimination problems many Romanians working legally in other European Union Member States are dealing with and that they are forced to accept work below their qualification and lower salaries than their colleagues, citizens of the given countries. Unfortunately, at the European Union level, we have no mechanism for assessing the quality of jobs and we need one. I strongly believe that the principle of the correct pay is an incentive for the supply of quality services and I am completely against the existent tendencies to underpay the employees and the free movement of labour should not be restricted in any way in the European Union.
(CS) In reality, there are only two ways to solve the unemployment issue: one is for the people to go where the work is, and the other is for the work to go where the people are. I think that the latter option is more sensible because none of the means used in option one (shared work, flexible contractual arrangements, more flexible working hours, etc.) has brought the desired results. In my opinion, option two offers more potential and is quite suitable for the European Union. One of the possibilities is the creation of a European public sector so that the European Union begins to function as an entity that creates job opportunities.
(FR) Mr President, Commissioner, ladies and gentlemen, first I would like to applaud the remarkable job done by my colleague Mrs Morin, who has spoken up for the positions of our political group.
At the risk of going off on a tangent, I would like to ask about the role of the social partners, which seem conspicuous by their absence from this report. We are working according to Article 128, which means we are going to make recommendations to the Member States, but I believe the time has come to move towards greater action.
Commissioner, what are your feelings about the application of Article 139 of the Treaty, which provides for precisely this possibility, that of the social partners creating Community level employment law? How can we have an employment policy without coordination of social law? I think that in application of Article 138, Commissioner, it is up to you to promote the social partners; we need to involve them in the creation of proper European social legislation.
(LT) The first stage of implementation of the objectives of the renewed Lisbon Strategy for growth and jobs has already yielded considerable results: in 2007 3.5 billion posts were created in the EU and the level of unemployment in the period 2005-2007 dropped by 1.6%.
However, this is just one side of the story. In the EU today as many as 14 million working people are living in poverty. In addition, the number of people forced to work under temporary contracts or part time has constantly increased. Young people in the EU are facing very serious problems too - around 6 million young people leave school early and the employment rate among young people is less than half that in the EU in general.
I would like to point out that the speed and efficiency of implementation of the objectives of the Lisbon Strategy for growth and jobs differs greatly in the various Member States. I urge the Commission to ensure the consistent implementation of the European Employment Strategy and lifelong learning objectives set out in the EU Youth Programme, the EU Gender Equality Agreement and the EU Disability Action Plan 2006-2007.
(EL) Mr President, may I now draw attention to two services that need to be strengthened throughout Europe. One of them is the advice, information and guidance given to young people and employees of every age to enable them to find suitable employment, education and lifelong learning. The other service that should be strengthened throughout Europe in order to promote dignified working conditions is the labour inspectorate. Labour inspectorates will be able to deal with unregistered labour, which is the scourge of legitimate employment.
Employment as well as entrepreneurship and cooperation with the social partners represent perhaps our best hope in the years up to 2010.
(PL) Mr President, Commissioner, the current economic situation in the European Union is improving. We are seeing a rise in GDP, new jobs are appearing, the level of employment is rising and the level of unemployment is falling.
To keep this process going, we need to strengthen social integration, and especially, firstly, to help young people in particular - those just entering the labour market - to find work. Secondly, we should make it easier for people in difficult material circumstances to find work; and thirdly, we should give the long-term unemployed a chance.
These are areas in which more effective support and action on the part of the European Union are needed. It is important to adapt the education and training system so that it meets the requirements of the Lisbon Strategy and facilitates economic development, which will in turn have the effect of creating more jobs.
(DE) Mr President, I believe that small- and medium-sized enterprises in particular play a major role in employment. After all, two thirds of our employees work in small- and medium-sized enterprises, which generate 50% of gross national income. Therefore, in drawing up our strategies, we should be focusing on promoting continuing vocational training in small- and medium-sized enterprises and creating new opportunities for writing off emerging costs and ensuring that higher net wages will ultimately become possible for our employees.
Ultimately, we should also create the infrastructure to enable our employees to enjoy job security. The European Union could provide a best practice model here.
Member of the Commission. - (CS) Ladies and gentlemen, strict Parliament rules do not allow me to reply to your speeches in detail. However, allow me to thank you for the substantial debate, which analysed many aspects of the labour market and of the European Employment Strategy, and allow me to talk about just a few fundamental issues.
Firstly, the European Employment Strategy has brought tangible results. The current statistics on unemployment and employment are much better than they have been since the 1980s, which is a clear success. In your debate you often expressed your worries concerning quality jobs. I want to point out that the concept of more jobs and more quality jobs is a part of the Lisbon Strategy for growth and employment. What is the result? Of the millions of new jobs, more than half are full-time jobs and there can be no question marks over their quality. Many of the remaining jobs are part-time jobs or fixed-term jobs.
In my opinion, the hypothesis that none of the fixed-term and part-time jobs is a high-quality job does not hold water. It is not tenable. Many of these jobs are quality jobs. However, there is no doubt that some of these jobs are not quality jobs and this is one of the areas that we must sort out. My personal view is that the problem of the working poor, that is, the people who continue to be poor despite having a job, is very worrying and we have to pay more attention to it. According to the available data, the working poor account for approximately 8% of the working population, which is a considerable amount. We are talking about millions of people and this is a very pressing issue.
Another issue you debated is the link between employment policies and social inclusion. Let me point out that Guideline No 19 puts emphasis on an inclusive labour market and on promoting the inclusion of disadvantaged people in the labour market. This is because the Commission recommended in the Strategy that substantial changes should not be made to these Guidelines. This is because they have proved to be successful and because it has become clear that in order to ensure good governance, a better balance between European and national level (indeed, most Member States expressed such views), it would be best not to expand the Guidelines. On the other hand, it is clear that the text is not cast in stone, that it will continue to develop and that the topics you mentioned are undoubtedly the topics that will require an appropriate response in accordance with future developments.
I would like to answer another question concerning the application of Article 139 of the Treaty. Paradoxically, the collective agreement in the maritime sector will be signed today, and it has already been decided to introduce this collective agreement into European legislation through Article 139. In other words, this is a concrete step showing that this article has not been neglected. By the way, I see the maritime sector agreement as an extremely important step forward because this is a very complex and highly international sector, and the social partners have managed to achieve a significant amount.
Of course there were other topics in the debate: the issue of education, the significant number of early school leavers, lifelong learning. All these topics are important and to a certain extent will be included in the new social agenda. Regarding inclusion, I would like to draw your attention to the Commission communication on active inclusion, which is one of the documents outlining the Commission's strategy in this area. Let me stress that although the labour market is the basis for active inclusion, it does not extend to all areas where the application of a coherent inclusion policy is needed. Since there are clearly many people who are outside the labour market for natural reasons, such as pensioners or people who find themselves in various unusual circumstances, the inclusion policy must cover more than just the labour market. The European labour market strategy clearly has to take this aspect into account.
Ladies and gentlemen, I would like to thank you once more for the debate, which, in my opinion, covered most of the important topics concerning the European labour market. I think that they make a significant contribution to the process of finding a better and more effective balance between the European Employment Strategy and the activities of the individual Member States. As I said before, there were many very interesting comments made in the course of the debate but Parliament's rules make it impossible for me to respond to all of them, which is why I responded to only a few.
rapporteur. - (NL) First and foremost, I should like to thank my fellow Members most warmly for their contribution to this debate. I think it is clear that many of you have placed emphasis upon equal opportunities, social inclusion and the quality of work, and I consider that very important. I am sorry if I have disappointed some of you by not having included even more of your amendments, but I truly wanted to avoid this report becoming a Christmas tree laden with too much tinsel and too many baubles.
One more thing, in response to a comment made by Mr Andersson, Chair of the Committee on Employment and Social Affairs. I sincerely hope that the submission of this report is not in vain, because, although Article 128 of the Treaty grants this Parliament the right to be consulted, in practice this right is at risk of being undermined. I realise, Commissioner, that it is important for the Council to be able to take a decision early in the year, so that the National Reform Plans can be developed with the social partners. It strikes me as essential, therefore, that, if Parliament is to be able to continue playing its role, the European Commission suggest proposals earlier in the year, so that the three institutions can fully exercise their role in the process, as provided for in the Treaty.
Once more, I should like to thank all my fellow Members, and let us hope that the Council is still keeping its ear to the ground.
The debate is closed.
The vote will take place today at 12 noon.
Written statements (Rule 142)
in writing. - (PL) According to the latest European Commission reports, 16% of EU citizens are threatened by poverty, and in 8% of such cases this is despite full-time employment. Poverty threatens 13% of adult Poles, including those in full time employment.
Ladies and gentlemen, the region of Małopolska, which I represent in the European Parliament, has the lowest level of unemployment in Poland, currently standing at 8%; this does not guarantee a secure standard of living, however, as galloping food and energy prices are pushing many families to the brink of poverty. In the neighbouring Świętokrzyskie province, which I also represent in the EP, the situation is verging on the dramatic, with double the unemployment seen in Małopolska. Taking just these two provinces as an example, we can observe a growing level of social inequality. As Mrs Van Lancker correctly comments in her report on employment guidelines, in the European Union we are faced with a situation in which more than 14 million working people are living in poverty.
This number could rise very rapidly if we do not modify the Lisbon Strategy to create more and better-quality jobs in the EU. This problem concerns the new Member States in particular, where differences in the affluence of citizens are greatest compared to the rest of the Member States.
in writing. - (PL) Growth and employment are key elements in the Lisbon Strategy. The building of a competitive and innovative Europe is linked to changes in the labour market. Our companies need workers who are capable of responding to new challenges and the demand for change. Of course, I agree that employment should provide stability, security and assurance with regard to what tomorrow will bring. At the same time, relations between the employer and the employee should be sufficiently flexible to allow entrepreneurs to make the changes with which they are faced owing to the market situation.
This is why it is so important for entrepreneurs and employees to ensure that they upgrade their abilities, enhance their skills and improve professionally. This is in the interests of businesses, which will acquire skilled and highly motivated employees. It is also in the interests of the employees themselves, who, because of their greater competence, will acquire a stronger position at work and, in the event of a need for change, the assurance that, thanks to their skills, they will not have any problems finding their feet in the labour market.
Finally, I would like to draw attention to the element of mobility in the European market. As we know, many Member States are still maintaining restrictions on the employment of citizens from the new Member States. This is despite warning from representatives of the business world that there is a shortage of labour in many sectors of the economy.
As long as restrictions in the European labour market remain in place, the freedom of movement of employees and freedom of movement of services in Europe will only go half-way towards determining the success of our economies.
, in writing. - (RO) The revised Lisbon Strategy has led to positive results. Nevertheless, we should examine those fields where it is still necessary to increase the number of actions taken at Community level in order to achieve the employment objective.
I refer particularly to the problems young people meet during their qualification and entry on the labour market. 6 million young people across the European Union leave the educational system before they turn 18. The fact that, out of the total number of unemployed persons in the European Union, over 40% are young people is just as serious. Moreover, most of the young people who manage to enter the labour market benefit of less favourable employment conditions, such as part-time, limited employment or employment based on a contract of supply of services.
By the legislative guidelines for the employment policy, we have to provide more solutions regarding the programmes and funds the European Union establishes for supporting the action of Member States in this field.
, in writing. - (HU) The Employment Directive provided the Member States of the enlarged European Union with long-term guidelines, and with goals and instruments for enhancing competitiveness and increasing employment in the second cycle of implementation of the Lisbon Strategy. It has since become clear that an economy cannot be competitive and efficient in a world that has to live with competition, and cannot advance more rapidly than the rest, if it has lost its way in the social desert and is attempting to achieve this while surrounded by people at risk of social exclusion.
A life of dignity requires decent work; this in turn requires a potential labour force that is appropriately qualified and capable of updating its skills, a labour force that is healthy and protected from discrimination.
In 2006, the acknowledged needs of the new Member States made it necessary to revise the directive. This time the emphasis was placed on people facing particular disadvantages in the labour market, the hopeless labour market situation of older women, the isolation of specific languages, and issues relating to the employment of Roma people.
Over the past two years, the number of jobs has risen, employment ratios have improved, and the turbulent employment indicators have also settled down. The increase in jobs of the classic sort - full-time, contractually protected employment in a workplace - has been relatively slow, while there has been a massive increase in part-time, seasonal work and work carried out on the basis of supply contracts.
In this changed situation, we do not dispute that the era of dogmatic labour legislation is over. Extensive and intensive economic development needs flexible legislative provisions that prevent relativism in labour law and the devaluation of social partnership and collective bargaining agreements.